Name: 81/496/ECSC: Council Decision of 6 July 1981 replacing a member of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-07-16

 Avis juridique important|31981D049681/496/ECSC: Council Decision of 6 July 1981 replacing a member of the Consultative Committee of the European Coal and Steel Community Official Journal L 193 , 16/07/1981 P. 0031****( 1 ) OJ NO L 283 , 28 . 10 . 1980 , P . 28 . ( 2 ) OJ NO L 326 , 2 . 12 . 1980 , P . 20 . COUNCIL DECISION OF 6 JULY 1981 REPLACING A MEMBER OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 81/496/ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 18 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 20 OCTOBER 1980 DESIGNATING THE REPRESENTATIVE ORGANIZATIONS RESPONSIBLE FOR DRAWING UP LISTS OF CANDIDATES FOR THE CONSULTATIVE COMMITTEE FOR THE EUROPEAN COAL AND STEEL COMMUNITY ( 1 ), HAVING REGARD TO THE COUNCIL DECISION OF 25 NOVEMBER 1980 APPOINTING THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR THE PERIOD ENDING ON 24 NOVEMBER 1982 ( 2 ), WHEREAS THE COUNCIL WAS INFORMED ON 22 MAY 1981 THAT A MEMBER ' S SEAT ON THE ABOVE COMMITTEE IN THE CONSUMERS ' AND DEALERS ' REPRESENTATIVES CATEGORY HAD FALLEN VACANT AS A RESULT OF THE DEATH OF MR JAMES J . HUSSEY , HAVING REGARD TO THE NOMINATION SUBMITTED ON 4 JUNE 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR ANTHONY JAMES MAHER IS HEREBY APPOINTED A MEMBER OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY IN PLACE OF MR HUSSEY FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 24 NOVEMBER 1982 . DONE AT BRUSSELS , 6 JULY 1981 . FOR THE COUNCIL THE PRESIDENT G . HOWE